 102DECISIONSOF NATIONAL LABOR RELATIONS BOARDDavis Electrical Constructors,Inc.andDavid Clark.Case 16-CA-5500January 7, 1975DECISION AND ORDERBY MEMBERS JENKINS, KENNEDY, ANDPENELLOOn August30, 1974,AdministrativeLaw JudgeEugene F.Freyissued the attached Decision in thisproceeding.Thereafter, the General Counsel filedexceptions and a supporting brief,and the Respon-dent fileda briefin support of the Decision.Pursuant to the provisions of Section3(b) of theNationalLabor RelationsAct, asamended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,'and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the amended complaint herein be,and it hereby is, dismissed in its entirety.1In adopting the Administrative Law Judge's conclusion that Respon-dent did not violate the Act, we do not draw adverse inferences as he didfrom the failure of the complaint toallegethat Olson, a supervisor, was alsounlawfully discharged and from the fact that the General Counsel did notproduce Olson, whose whereabouts are unknown,as a witness.DECISIONSTATEMENT OF THE CASEEUGENE F. FREY, Administrative Law Judge: This casewas tried before me on due notice to all parties on June 11and 12,1974, at Big Spring,Texas, with General Counseland Respondent appearing by counsel,and the ChargingParty,David Clark,appearing in person,after pretrialproceedings in compliance with the National LaborRelationsAct, as amended,29 U.S.C. Sec.151,et seq.(herein called the Act).The issues are whether or notRespondent, Davis Electrical Constructors,Inc., violatedSection 8(aXI) of the Act by a threat to discharge, andactual discharge, of employees for exercise of their rights toengage in concerted activity for purposes of collectivebargaining and exercise of other rights guaranteed to themby Section 7 of the Act.'1Theissues arise on a complaintissuedMay 14, 1974, by theRegionalDirector for Region 16, and amended at the trial, after Board investigationof chargesfiled by Clarkon March 20and April 19,1974, and answer ofAt close of the testimony all parties waived oralargument,but written briefs duly filed by General Counseland Respondent have been carefully considered by me inpreparation of this Decision which was signed and releasedby me on August 30, 1974, for distribution to the parties inthe usual course.Upon the entire record in the case, observation ofwitnesseson the stand, and consideration of arguments ofthe parties, I make the following:FINDINGS OF FACTI.RESPONDENT'S BUSINESSRespondent is a South Carolina corporation engaged incommercial electrical construction work in various States,with its principal office and place of business located inGreenville,South Carolina.At all material times hereinRespondent had been doing electrical construction workon a jobsite in Big Spring,Texas, the only site involved inthiscase.In the 12 months prior to issuance of thecomplaint,Respondent in course of its operations hasperformed services valued over $50,000 in States other thanSouth Carolina.Respondent admits, and I find, that it isand has been engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.If.THE ALLEGED UNFAIR LABOR PRACTICES 2A.The Sequence of EventsSinceAugust 1973, Respondent has been performingelectrical work as subcontractor on a community hospitalconstruction project in Big Spring.William L. Curtis wasits superintendent,Layne Simpson project manager, andBillRowe the foreman on the job.All three are supervisorswithin the meaning of Section 2(11) of the Act.Robert K. Smith, an electrician employed by Respon-dent on various projects in various States for about 5 yearsbefore 1973,was transferred by Respondent at his requestto the Big Spring project in December 1973, for reasons ofhealth.He worked as journeyman electrician there until hisdischarge on March 12, 1974. David Clark,who had beenworking as electrician'shelper on a Tennessee job ofRespondent since May 1973,accepted an offer by Simpsonto do office and clerical work at Big Spring,and reportedthereDecember 20,1973. In the office he worked closelywithand under Curtis, handling payroll,inventory,purchasing of supplies,and expediting of deliveries and allpaperwork,until his.discharge on March 12,1974.Henever did any electrician's work on that job.When both men reported for work,Respondent was notyet doing substantial electrical installation because theblueprints for that work were not made available untilJanuary 1974.In the interim Curtis kept a small crew ofabout six men busy at make-work suchas building materialand supply sheds,installing temporary power wiring,prefabricating parts, and other odd jobs. However, inDecember 1973 and January 1974, lack of blueprints asRespondent denying the commission of any unfair labor practices.2All dates stated in this Decision are in 1974,unless otherwise noted.216 NLRB No. 21 DAVIS ELECTRICAL CONTRACTORS, INC.well as intermittent bad weather, which at times caused thewhole project to shut down, often kept the electriciansfrom working a full week; in bad weather Curtis often lethismen work short hours or stay at home, if they felt theycould not endure the elements; at other times they had togo home when the project superintendent shut the wholejob down. For thesereasonsRespondent'screw oftenfinished portions of their work before other crafts wereready to begin coordinated work in theirlines,so that theelectricians at times were idle while waiting for other craftsto catch up.Starting in January, Smith began to slow down his ownwork, often doing no work for substantial periods whiletalking to other workers and urging them to slow downtheirwork. However, he made no suggestions for slow-down of the work or stretch-out of the work periods tomanagement other than to Foreman Olson, for whom heworked only a few days. Olson apparently did not passalong these suggestions to Curtis, except as noted hereafter.Some employees complained to Foreman Rowe aboutSmith's failure to work, saying they did not like to workwith him. His malingering, and their complaints to theforeman about him, became more frequent after Smithtried to quit in February as found below. From Januaryonward,Curtisbegan to notice Smith's idleness forextended periods, and his frequent discussions with otheremployees who likewise did no work during such conversa-tions.Curtis received complaints from Foreman Olson thatSmithwould refuse to obey work orders, and oftendisappeared from the worksite for substantial periods.Curtis talked to Smith privately about this, reminding himthat he was hired as one of the first journeymen on the job,he was being considered for a foreman's job, and he"should not let yourself, your family or me down." WhenCurtis told him of Olson's complaints, Smith angrilyreplied "F- that damn Yankee." This attitude becameknown to other workers, including Clark, and somecrewmen resented Smith's apparent bigotry. When Curtislearned of this, he transferred Smith to a crew workingunder ForemanBillRowe.InFebruaryCurtisgotcomplaints from Rowe's crew that they did not like towork with Smith, as he was continually slowing down hiswork and talking to them, which hindered their work. Atleast once Rowe reprimanded Smith for this conduct, andreported to Curtis that he could get Smith to work only by"standing right over him." Curtis talked to Smith aboutthese complaints, saying his work was "dropping off" andhe seemed to be losing interest in the job, and his workwould have to improve. Late in February when Rowewarned Smith he might be fired because of otheremployees'complaints,Smith angrily came to Curtis on aFriday and said he was quitting because other workerswere talking about him. Just before this talk, Smith metSimpson on the job and said he was quitting because,referring to Curtis,"itdid not seem like we were hitting itoff too well," and he asked Simpson for a transfer.Simpson replied the quitting was a mistake, and while hedid not interfere between his supervisors and their men, he3 In this period,and as late as a week before his discharge, Smithcomplained several other times to Simpson that he was unhappy on this job,and wanted to leave.Simpson apparently talked him out of leaving. In this103would talk to Curtis, and Smith should call Simpson atNashville on Monday.3 When Smith told Curtis he wasquitting, Curtis told him to leave his tools on the job, andgo home to think it over on the weekend, as local jobs werehard to find, and then talk to Curtis later. Smith picked uphis tools and walked out, saying, "Hell, I am gone"However, he returned to work Monday without havingcalled Simpson, and nothing was said by Curtis about hisquit or prior conduct. However, Smith's work performancedid not improve, and Curtis several times commented toClark during February that Smith was not doing his job.Rowe continued to complain about Smith, and Clark toldSmith about the complaints from Rowe and Curtis.InFebruary Curtis began to get reports from theforemen and employees that in his continual talks withworkers Smith was repeatedly suggesting that they slowdown their work. Curtis asked Clark, who he knew wasquite friendly with Smith, to talk to the latter aboutstopping the talk and improving his own work output, ashe felt that Clark might have more influence with Smiththan Curtis, and Curtis wanted to keep Smith at workbecause of the scarcity of able electricians. He also toldClark to tell Smith that if his work fell off, he and Curtismight both lose their jobs. Clark told Smith that Curtis hadsaid he was not doing as well in his work as he should, butapparently did not pass on the warning of job loss. Clarkhad also talkedto one foremanwho said he had had acomplaint about Smith,and also learned from someworkers that they thought Smith was not doing as muchwork as he could.These warnings to Smith did not succeed, for his workdid not improve, he continued to talk more than work.Early in March Curtis again asked Clark to talk to Smith,but Clark this time got angry, refused and retorted thatSmith did as good a work as any man. Curtis replied thatClark had no way of knowing this, as he worked only in theoffice, and Curtis said he had to believe contrary reportsfrom his foremen. On this occasion, Curtis also told Clarkthat if neither he nor Curtis could persuade Smith to do hisjob, Curtis would have to fire him. Apparently, Clark didnot relay this warning to Smith.During the workday on Friday, March 8, Curtis calledSmithto theoffice and reminded him that he was notproducing,was also preaching a slowdown to otheremployees, and warned him that if that continued "theywill get rid of meand you,as we all have to work." He alsotold Smith to "keep your nose out of the business betweenme and Clark," and to think about his family, and mind hisown affairs,after Smith admitted telling other workers thatCurtis had fired Smith, as noted below.About 2:30 a.m. on March 8, Curtis woke Clark with atelephone call, saying he was at the shop,that only six menhad attended the project training school the eveningbefore, and that he was upset about it, and had decided togive a test.He told Clark he ought to come to the schooland study,because other employees including apprenticeswere getting their journeyman's license.Clark,ratherangry,replied "to hell with the school,I do not have toperiod, and when he actually asked for a transfer, Stith knew Respondentwas runninganother job in Piano, Texas. 104DECISIONSOF NATIONAL LABOR RELATIONS BOARDattend it." Curtis admitted this, said he was only trying topersuade him to attend. Clark then called Curtis anobscene name and hung up. Curtis called back shortly,asking Clark if he knew who he was talking to and what hehad called Curtis. Clark replied: "Yes, you crazy s-o-b."Curtis said, "Well, just don't bother coming in thismorning," to which Clark replied, "That's fine," and hungup.When Smith came by to drive Clark to work as usual,Clark told him he would not go to work, relating his talkswith Curtis. About 9 a.m. Clark called ProjectManagerSimpson at Nashville and told him what occurred. He alsomentioned reports he had received that morning aboutalleged belligerent attitude of Curtis and the presence ofpolice in the office and said he decided to let Curtis "cooloff" and would go to work on Monday.4 Simpson repliedthatCurtis did not really mean what he said, and thatSimpson would talk to Curtis. Clark then told him "therewere some other things," which he said he could notexplain on the telephone but would put in a letter toSimpson. Later that day Simpson called Curtis, told himabout Clark's call, and his conversation with Curtis in theearly hours about attending the training school, and askedwhat Clark was upset about. Curtis said he really did notknow. Simpson said he would come to Big Spring in a fewdays to discuss Clark's complaints.Clark spent Friday, Saturday, and Sunday composingand revising a long letter of complaint to Simpson,describing it as an"indictment"against Curtis regardingconditions and problems on the job, and at end summa-rized his charges against Curtis thus: (a) General "irre-sponsibility," (b) working the crew "out of work" morethan once, (c) causing hard feelings among the crew, (d)"belittling"workers behind their backs,(e) engaging inpublicactsofviolence, threatening such acts, andencouraging "others" to act violently, (f) demanding"extra-curricular performance" from employees withoutofficial sanction, and (g) acting "publicly as to possiblybring disfavor" on Respondent and its employees .5 Inpreparing this document, Clark solicited and securedadvice and suggestions from employees Smith and CedricRue and Foreman Olson. On Sunday, Olson, Smith, andRue signed a statement at the bottom of the last page ofthe letter, under Clark's signature, attesting to the truth ofthe statements in it.Although he had first decided to stay away from theoffice Friday, later that day Clark went in to make sure thepayroll was being prepared and mailed out as usual. Hefound Curtis working on it, but when he came in Curtisturned it over to him to complete, which he did, and thentook it to the post office to mail to the home office as usual.IClark testified that earlyon Fridayhe received telephone reports fromSmith and Olson thatCurtishad been in a belligerent mood while talking tothree other employees before work that morning,that he had a broken poolcue in his office at the time,and Olson told Clark police had been called into "keep Curtis from going too far when he started beatingon us " Theevents of that morning and the credibility of these reports will be discussedbelowSClark based his charges about working conditions upon complaints heheard from Smith and other workers about lack of protection on the job forthe crew during bad weather,alleged pressureby Curtistomake theemployees finish portions of their work ahead of schedule so thatthey oftenThey had no discussion about prior events, only about thepayroll.On Monday, March 11, Clark went to work as usual, didhiswork and dealt with Curtis in normal fashion. Therewas no discussion between the two about the events ofFriday. As Clark felt "things were going smooth, were allright now" between the two, he did nothing about thecomplaint letter until about 10 a.m., when he made aXerox copy of it, and mailed the original to Simpson on hisusual trip to the post office before noon. Simpson receivedthe letter in Nashville on March 13.Thatmorning the whole crew including Smith wasworking under some pressure to mount panels and installelectric ducts in a ditch under the ground floor, becauseconcrete trucks were due in that day to pour concrete onthe floor.Even Foreman Rowe was helping with theinstallations to get the work finished quickly. Notwith-standing the urgency, Smith and a helper deliberately tookseveral smoking breaks during the day, while the rest of thecrew worked. Smith deliberately smoked in hiding behind awall, because he knew that if Curtis saw them smoking hewould order them back on the job. On this date Smith alsotalked to several helpers including Rue, suggesting theyslow down or they would "work yourselves out of a job."At this time, Respondent had apparently had finalblueprints in hand for almost a month, its crews wereworking a full week, and the amount of work had requiredexpansion of the work force to about 14 men. During thatmorning, Curtis saw Smith leave the work area to visit arestroom at the far side of the project site, where heremained about 15 minutes and then emerged to goelsewhere but did not go back to work. On inquiry fromCurtis, other employees did not know where Smith went.After lunch Curtis remarked to Clark that Smith wasgetting worse and worse, and he thought he would have tolet Smith go. Clark became angry and retorted that Smithdid a good job.About 3 p.m., Clark suddenly asked Curtis in the officewhat he intended to do about this "pool cue." Curtis didnot reply. He then asked why police had been called to theoffice on March 8. Curtis said they were not there on hisaccount, but had been called to investigate a missingcalculatingmachine. Clark retorted that he was not a"spy," which he said Curtis had accused him of, that he didnot do anything "behind your back." He then threw a copyof the complaint letter on Curtis' desk, saying he had sentit to Simpson, that the copy was "kind of sketchy" but itwould give Curtis a general idea of what he sent toSimpson. Curtis glanced over it, noting the summary ofcharges against him at the end and also that the copyindicated it was signed only by Clark.6 He told Clark "Thisisa mistake, it looks like you are trying to get me a raise, aswere"out of work" and did not receive 40 hours of workwith pay therefor,Curtis'failure to arrange overtime work for themso they could make up forstraight time hours lost, and alleged remarks byCurtis which causeddissension among the crew and tended to lead to possibleviolence, all ofwhichcaused some workers to talk about quittingto earn more payelsewhere.6When Clarkduplicated the letter,the machinedid not print part of thewording on the sides of several pages,nor anyof the attesting statementswith signatures of Smith, Rue, and Olson under Clark's signature, on thelast page DAVIS ELECTRICAL CONTRACTORS, INC.105a result of this one of us will be leaving, but it will not beme." Clark said he agreed with the last remark. Curtis thenleft for _a meeting with the general contractor's projectsuperintendent, Carl Grubb. On showing him the letter,Grubb commented that this had happened to him a dozentimes,and Curtis should not worry about it.On Tuesday, March 12, Clark and Smith came to worktogether as usual.While Clark punched both in on thetimeclock, Smith entered the office, where Curtis told himthat he had talked to him about his conduct before, thatSmith not only did not work himself, but kept otheremployees from working, so Curtis had to let him go.Smith started to walk out with his tools, and told Clark ashe came in that he had been fired. When Clark entered theoffice,Curtis asked him whether he "agreed with" thestatements in his letter about Curtis working the men "outof work" so that they only got part-time work, whether hethought Curtis should slow down the work and give themen more"time" and pay them for not working. Clarkargued that he should, saying he had signed the letter, andthat the work was behind schedule anyway. Curtis retortedthat he would lose his job if he did a thing like that. Hethen told Clark that if he agreed with what he put in theletter "about slowdown tactics," "either you or I will haveto go, you forcedit on me, I cannot have an assistant in theofficeworking against me, who handles payroll and timerecords," and that Clark should gather his belongings andgo, he was fired. Clark said he had written to Simpson, andCurtis could not fire him. Curtis said he could and told himto leave with Smith, that he could not condone slowdowntactics of any kind.While this discussion was going on,Olson came in with Smith, and Curtis asked him if he, asforeman, agreed with Clark that the job should be sloweddown, just to "make time" for the men, commenting thatthiswas thesame asstealing from Respondent. Olsonreplied "we ought to do something, we are ahead ofschedule, so give the men the time." Curtis replied that hecould not do that,itwas "stealing," that "if that is yourattitude, and you are my foreman, you can just go alongwith Smith." Olson said that he would, and the three menleft the office.Clark and Smith decided outside the office that theyshould get terminationslips,so they returned with Olsonand the three angrily demanded slips with the reason fortermination stated on them. Curtis said he would preparethem later, but they demanded them at once. Curtisprepared Clark's slip, leaving the reason blank. Clark saidhe wanted that filled in. Curtis then wrote in "insubordina-tion."Clark asked what thatmeant,and Curtis shook therolled-up copy of the complaint letter and replied, "Thisletter."When Curtis wrote out Smith's slip, he filled in"insubordination," when Smith demanded a reason. Smithdenied he was insubordinate. Curtis asked him what hewould call it when he told other workers to slow down.Smith argued that word meant talking back to the boss,refusingto work on the job, or beating up the boss. Curtisreplied "I would not say you were insubordinate to me, butyou are fired anyhow, what do you want put down?" Smithsaid,"Fired."Curtis then tore up the slip, sat for amoment, and then said to the three, "Everybody needs tocool off fora moment."After a few moments of silence, heasked Smith, "If I came onyour job and deliberately toldthe men to slow down and not work, what would you puton my termination slip." Smith replied, "Just say terminat-ed." Curtis replied, "Well, in your case maybe insubordina-tion is not right." He then turned to Olson and said that hewas the foreman, and required to see that the work wasdone, but "you come in here and tell me you agree with theslowdown tactics in this letter, so your reason should beinsubordination, should it not?" Olson replied, "If that iswhat you want to put down, put it in." Curtis wrote that onhis slip.During this discussion, employee Cedric Rue walked inand asked Curtis if he was firing those who signed theletter.Curtis said he was. Rue said he had signed it, too.Curtis asked why, and Rue said it was because of theironworker incident stated in it, not the other complaints.?Curtis replied "come in and have a seat, you are fired,too." Rue sat down.Curtis then said to the four men "This is all a bunch of-, we all need to work, you all get your tools and go backto work and do your jobs right, and let us forget the wholemess." Smith and Clark said they had already made otherplans.Curtis repeated that this was a mess, they knew heneeded men, so if they went back to work, he would be"man enough to forget all this, you forget it, and we will allgo back to work and do our jobs." No one replied exceptRue who said he would work, as he needed the money.Curtis then finished filling out termination slips for Smithand Olson. He then turned to Rue, asked if he reallywanted to work. Rue said he needed the money. Curtis toldhim to go back to work with his tools. Rue did so. Theother three men took their termination slips and left. Laterthat day Clark returned to the office to return some officekeys to Curtis.On March 13 Clark called Simpson at a job in Plano,Texas, said he had been fired, asked if the discharge wasfirm,and whether he still had a job or not. Simpson repliedthat he was sorry about the discharge, as he felt Clarkmight have had a good future with Respondent, but that hewould have to support Curtis in his action, "that is the wayit is."Later in the week Curtis called Clark's home to findout where certain cash receipts kept by Clark were located.Clark was not home, so Curtis asked his wife to find outfrom Clark. Clark called Curtis shortly and accused him ofharassing his wife. Curtis denied any harassment andexplainedwhy he called. In the discussion, Curtis com-mented that Clark had been doing a good job and still hada future with Respondent, and suggested Clark return towork at the home office in Nashville, as he knew Clark'swife did not like the Big Springarea.He also remindedClark that he (Curtis) could not pay men on theBig Springjob for not working. Clark refused the suggestion, sayingthat he did not feel that his termination was the fault ofCurtis at that time, but the fault of Respondent, and "I willget the company." Clark had another phone talk withCurtis on the weekend of March 16-17, in which Curtisagainsuggested that Clark go back to Nashville to workand "forget about this," adding "you know you cannotwork here with me." Clark replied that he felt his7The ironworker incident will be discussed further below 106DECISIONSOF NATIONALLABOR RELATIONS BOARDtermination was not the faultof Curtis, but ofRespondent,and he wouldtake action against Respondent about it.In the weekofMarch 17, Clark followed Curtis'suggestionby callingRespondent's personneldirector inGreenville, South Carolina, who offeredhim a job at aproject inWichita Falls, Texas. Clark declined the offer.He later gota temporary job througha union.Two daysaftertheirdischarge,Smith and Olson got long-termemploymenton a jobinSeminole,Texas,through aunion.8B.Arguments of the Parties, and ConclusionsThereonThereis no disagreement among the parties, and I find,on the aboveevents,that Clarkand Smith engaged inprotected concerted activitywhenClarkcompiled a list ofthe grievancesof the employeesin the complaint letterswiththe helpof Smith and other workers.Smith,Olson,and Rue endorsed the complaint by signingit,and Clarksent it toRespondentas agent or spokesman for the others.Although Clark wasan office clerical employee and tosome extent a management trainee at the time,and was avolunteer to the extent that he initiated,composed, andsentthe grievance letter on behalf of the productionemployees without formaldesignation as their agent, hewas still engaged in concerted protectedactivity.BuddiesSupermarkets,Inc.,197NLRB 407, 417-418 (1972)(dischargeof Charles Ray Smith);Dakota ElectricAssocia-tion,201NLRB 302, 306, 307 (1973),and cases citedtherein;Hugh H. Wilson Corporation,171NLRB 1040(1968), enfd. 414 F.2d 1345 (C.A. 3, 1969), cert. denied 397U.S. 935.Since topmanagementof Respondent did notreceive thegrievance letteruntilMarch 13, the crucialquestions arewhether Curtis knew or had reason to believe Smith andClark wereengagedin this concerted activity when hedischargedthem on March 12, and whether such knowl-edgeor belief,ifitexisted,played any part in thedischarge,orwhetherhe discharged themonly forengaging in andadvocatingan organizedslowdown ofwork,asRespondent contends.Respondent'sdefense isbased on the well-settled principlesthat employees whoengagein deliberate "slowdowns" of workor encourageothers todo so, and thusrefuseto work uponthe termsprescribed by their employerbut continueto work only ontheir own terms,are engaged in activitiesnot protected bytheAct, and theirdischargefor such activitydoes notviolatethe Act.Elk Lumber Company,91 NLRB 333, 337,338 (1950);N.L.R.B. v. Blades Manufacturing Corporation,344 F.2d 998, 1004, 1005 (C.A. 8, 1969);General ElectricsThe above facts are found from a composite of credible testunony ofCurtis,Rue, Glenn Preas,numerous admissions of Clark and Smith, anddocumentary proofs.Testimony of Clark and Smith in conflict with thefindings is not credited for reasons noted hereafter.sCurtis admits that,after he learned a husky ironworker on thejob hadbeen"picking on" his electricians, he suggested to some of the crew thatRue, a husky man himself,might be sent to work in the area of thatironworker so he might"whip" him if he continued to pester theelectricians.Rue declined the offer.toThe record shows that:Clark was transferred by Respondent to BigSpring with the understanding that he would begin to learn the operation ofCompany,155NLRB 208, 220-221 (1965);New FairviewHall Convalescent Home,206 NLRB 688 (1973).At the outset, as background on the issue of motive, Imust consider the complaint that Curtis coerced Clark onMarch 11 by a threat to discharge him because he engagedin the concerted activity of sending the letter to Simpson. Itis clear that when Clark suddenly gave Curtis the copy ofthe letter on March 11, said he hadsent itto Simpson, andCurtis looked it over, Curtis knew that Clark wascomplaining, not only about Curtis' actions and attitudetoward Clark, but also about his treatment of and attitudetoward the production crew, so that it must have beenpatent to him that Clark was speaking for the crew aboutsome of the incidents he related.Hence,his immediatecomment to Clark that the letter was a "mistake" and thatas a "result one of us will be leaving, and it will not be me,"isprima facieproof that Clark would be discharged, in partat least for presenting grievances on behalf of productionemployees. Curtis in testimony admitted he was well awareof the "ironworker" incident where he is charged withinciting the men to violence .9 However, he also knew thatSmith had been malingering by slowing down his ownwork and working against his employer by urging others todo the.same,and I find from his testimony that hereasonably inferred from the charges of "driving" and"rushing" men in their work so that they "run out of work"and have to wait for more work, with shortened paychecks,that this complaint was related to Smith's attempts to causeslowdowns, and that Clark sympathized with these effortsat disruption of the operations and sabotage of the work.Since he knew this support came from one he hadbefriended and tried to help ever since he came to thejob,10 and who was a trusted employee with whom heworked closely every day, I am convinced that his threatthat Clark had to go was based solely on the realizationthat he could no longer have a man working directly forhim in a position of trust whom he had befriended andwho was disloyal in supporting efforts of others tosabotage the operation. I must also infer that Curtis wasgreatly shocked by Clark's disrespectful remarks to himduring their phone conversation of March 8, as a result ofwhich he told Clark on the spur of the moment not to cometo work that day. However, he did not prevent Clark fromcompleting the payroll later on March 8, and there is nocharge by General Counsel that the order not to report thatday was violative of the Act.Imustconclude that Clark'ssudden disrespect of March 8, followed by his revelationon March 11 that he had gone behind Curtis' back to makea series of complaints, both personal and general, aboutCurtis as a person and companyagent,probably not onlyshocked but angered Curtis, and made him conclude rightthen that he could no longer have a man working in a closethe business,with the idea of possible advancement into a managementposition.Curtisaccordingly taught him personallymany of the duties ofpurchasing and expediting of deliveries. He also urgedhim repeatedly toattend a voluntary on-the-job trainingschool conducted by Curtis, so thatClarkcould learn basic and advancedelectrical theory, also local coderequirements,which would help him toadvancetoward journeyman statusand procure a local electrician's license. In addition, Curtis took a personalinterestinClark, letting him and his wiferoom with Curtis until theysecured an apartment, and frequently talkingsociallywith Clark, andtreating him like a son. DAVIS ELECTRICAL CONTRACTORS, INC.and confidential position with him who had thus displayedhis disloyalty of and disrespect to Curtis.I am convincedthese circumstances caused Curtis to make the instinctiveremark that they could no longer work together,and thatone of them would have to go.In this context, I amconvinced and find that the general complaints andevidence of concerted activity set forth in the letter playedno motivating part in the threat of discharge, and Iconclude that it was not actually or reasonably calculatedto be coercive, and did not violate the Act. I recommenddismissal of paragraphs 7, 10, and II of the complaintdealing with this incident.Ihave already found that Smith deliberately sloweddown his work,and preached the same tactics to others,before his discharge,and had continued this conductdespite repeated warnings from his foreman and Curtis.According to his admissions,he continued this disruptiveconduct in a defiant and flagrant manner on March 11,when he several times shirked his work,got his helper to dothe same thing,and urged others to slow down,althoughhe admits he knew the whole crew were working against ashort deadline that day. As Curtis reminded him of his pastderelictions,when he walked in on March 12 and knewfrom personal observation that Smith had been absentfrom hisworka substantialperiod the daybefore, I amsatisfied that this was the last straw which caused Curtis todischarge him on the spot.At this moment,Curtis had noknowledge that Smith had signed the letter to Simpson,11'so I must find that the instant discharge was for cause, inthe form of refusal to work,and inciting others to stopwork and slow down, and was not discriminatory. WhenClark walked in shortlyafter,Curtismentioned to himonly the charge in the letter about working men "out ofwork," and got Clark to admit he favored a slowdown andstretchout of worktime to enable the men to get more payfor less work. Curtis understandably said that he would befired himself if he allowed a thing like that, and dischargedClark on the spot because, as he stated clearly, he couldnot have a man working against him in the office(who hadcontrol of time records and payroll accounts). At thismoment, I am satisfied that Curtis had in mind onlySmith's continued failure to work and attempted sabotageof the job, and Clark's agreementwith that conduct. Hedid not mention any of the other grievances stated in theletter, and neither Smith nor Clark tried to bring them upor argue about them. Curtis clearly fired Foreman Olsonfor the same reason,when he admitted he agreed with ineffect Smith's action and that Curtis should work out somemethod of giving the men more time.12 It is also significantthat the General Counsel floes not complain that Olsonwas illegally discharged, which convinces me that when hedischarged the three men, Curtis had in mind, as hecredibly testified,only the unusual circumstance that threegood employees, one a competent journeyman,another atrusted office employee, and thethirda foreman, hadvariously engaged in, preached,and supported a slow-11Smith admits he did not tell Curtis at any time in the discussion thathe had signed or concurred in the grievance letter,and there is no credibleproof from other witnesses that Curtis knew before he discharged Smith thathe had engaged in the concerted activity.12This argument was clearly a pretext and without merit,as it was statedby Smith andClark,because on that date Respondent had had the working107down. While Curtis was thus confronted with a concertedeffort by these three employees to organize and continue aslowdown, this concerted activity and threat of itscontinuance was not protected by the Act, but was ampleground for their discharge, under the cases cited above.That this was Curtis' sole motive in the discharge is alsoindicated strongly by the fact that in the ensuing argumentover thereasons tobe put on the termination slips, Curtisreferred only to the slowdown tactics, not to any othergrievancesstated in the letter, and also by the contrastingtreatment of Rue, who was at once put back to work whenhe claimed that he signed the letter only because of theironworker incident, in effect disclaiming any support of aslowdown. Another indication that the concerted com-plaint about working conditions played no part in thedischarge lies in Curtis' repeated offer to the three, whilearguing about the wording on the termination slips, thatthey should all forget the "wholemess," and go back towork and do their jobs. General Counsel argues that thiswas not an unconditional offer to return to work, becauseit implied that the three employeesmustforget and droptheir concerted presentation of grievances as the price ofreinstatement.Ido not read this condition into the offer,because in the context of the existing full employment andincreaseof the work force,his suggestionthat they forgetthe "whole mess," was merely a request that they get backto work and do their jobs, forgetting the illegal slowdown,while he would forget about their disloyal and disruptivetactics,and they would all try to work in harmonythereafter.Hence, it was not a one-sided offer, requiringemployees to forego protected concerted activity beforereinstatement,butmainly an effort by a supervisorconcerned only with getting on with the job to keep goodmen atwork, notwithstanding past derelictions.13 Finally,Respondent's lack of animus toward either Clark or Smithbased on their known concerted activity is indicated by thefacts that:(1) Curtis made two later suggestions that Clark return towork at Nashville, which I considerwere sincereefforts tocontinue to help Clark out, despite his disloyalty to Curtis,forCurtis testified credibly that he had authority assupervisorat BigSpring to recommend men for jobs atother sites, and he made these suggestions while remindingClark that he could not come back to Big Spring becauseof his conduct toward Curtis; it is inferable that Curtiswould not have made these suggestions if he felt Clark wasentirely incompetent or valueless to Respondent.(2) Although Curtis knew on March 12, and Smith madeno attempt to contradict him, that Smith had been themainmalefactor in actual slowdown on the job andinstigatingothers to do the same, he also realized thatSmith was a competent journeyman when he actuallyworked, and this was the reason, as he testified, that heblueprints for almost a month, and the job was apparently running fulltimefor all employees,as the work force had been increased to 14 men.13Curtis admitted Smith was a competent workman when he worked,and he was plainly willing to clear thebackslate and continueClark atwork,even despite his patentdisloyaltyto both Curtis and Respondent insupporting a slowdown. 108DECISIONSOF NATIONAL LABOR RELATIONS BOARDoffered to let Smith go back to work, provided he did hisworkright.14In reachingtheseconclusions I have consideredcarefullythe issueof credibilityas betweenCurtis onthe one sideand Smithand Clark on the other, and haveconcludedthat the inherentprobabilities favorthe version of the factsstated by Curtis.In appraisingthe credibilityof Smith andClark,Inoted thattheywere young men,both acting andtestifying in a rather calculated and carefulmanner. Clarkin particular impressed me asa coldly calculating butarticulateindividualwhose actions in this case appearedcarefullydesigned to build a caseof concerted activitybased on many grievancesof seeming merit in order tohide Smith'sderelictions and efforts at sabotage andClark's concurrence therein. It is also clearClark acted notfrom genuineconcern forhis fellow-workmen, but morefromsome personalanimosity toward Curtis, as headmitted he did not like Curtis or working for him, andopenlyexpressed this dislike toother employeesbefore thedismissal.In lightof Curtis'special attemptsto help himadvance himself in the businessas found above,and hisgeneral friendlinesstoward himas a person,Clark'srepayment by a refusal to help Curtisto get Smith toreform,hisdisrespectfulname-callingofCurtis,andsecretiveattempts to undermine his status with Respon-dent aswell as supportiveattemptsof Smithto sabotagethe operation, all tend to discredithim as a person and as awitness.In contrast,I found Curtis to be a rather direct-spoken and sincereindividual,less articulate and less welleducated than Clark,but nonetheless impressive in hisplain andstraightforwardmannerand testimony on thestand.Despitetheir patent attempts to corroborate each otheri.ipresentinga studied picture of protected concertedactivity, the testimony of Smith and Clarkin some respectsis contradictory, and Clark contradictedhimself on certainaspects ofhis dealingswith Curtis on the date of dischargeand later. These discrepancies further tend to affect theircredibility.Aside from theseweaknessesin their stories, theircredibility is furtherdiminishedby the fact that ForemanOlson was not produced by either Clark or GeneralCounsel to support their testimony. According to both,Olson was themain sourceof information about Curtis'alleged failureto provide protectionfor the men againstbad weather,his allegedtalkaboutand criticism ofworkers behind their backs,his alleged belligerent attitudetoward workersin a meetingearly on March8, and hisisGeneralCounsel refers to the fact that Curtis had never beforedischarged a group of employees on the job, as indicative of thediscriminatory nature of the mass discharge of four men. The argument hasno merit,because the record shows that while Curtis had discharged at leasttwo other employees singly for failure to do their job,as he did Smith, hehad never before been faced with a concerted effort at sabotage of theoperation by a group of employees.is 1 find from credible testimony of Curtis,as corroborated in part byadmissions of Smith andClark,that- Sporadic inability of electricians towork during bad weather in January and February was due in part to thestateof construction of the portions of the hospital where they wereworking,whichmade adequate protection impossible,and apparentlycaused the general contractor to close down the wholejob at times, and inpart to the decision of Respondent's employees themselves that they foundittoo hard to work in bad weather;Curtis often let them make this decisionfor themselves Aside from the"ironworker"incident,admitted by Curtis,alleged threatening handling of a broken pool cue on thatoccasion,and the alleged reason for presence of police onthe jobsite that day. Olson's testimony would also havebeen helpfulprima faciein assisting the court in resolvingthe many conflicts of testimony about the circumstances ofthe discharges themselves.Since credible testimony ofCurtis and admissions of bothClarkand Smith givereasonable explanations for these incidents which tend tooffset the implications from testimony of Smith and Clarkthat Curtis was a heavy-handed, erratic, rather tyrannicalsupervisor who caused dissension among the men andcreated unsatisfactory working conditions that promptedthe grievance letter,and also discharged the two because ofthe grievance letter,15 the testimony of Olson was obvious-ly crucial to support the stories of Smith and Clark.Although General Counsel subpenaed Olson, he did notappear.At the close of General Counsel's case-in-chief,colloquybetween counsel indicatedthat Olson might be afugitive to evade service of a state warrant for arrest. Whenthe court offered to give General Counsel time to enforcehis subpena through process of the United States DistrictCourt, that official declined to take that step. In thesecircumstances,Imust conclude that Olson was not shownto be unavailable as a witness,since GeneralCounsel didnot exhaust the remedies available to him to compelappearance of an important witness.I can only,infer fromthis inaction that Olson would not support the testimony ofSmith andClarkif he testified.16In sum,considering all of the pertinent facts andcircumstances pro and con, while the issue on the facts isclose,Imust conclude that Respondent has adducedcogent proof indicating that both men were discharged forgood cause which is sufficient to rebut theprima faciecaseof discriminationmade by General Counsel,and thatGeneral Counsel has failed to sustain the ultimate burdenof showing by substantial proof from the record as a wholethat Respondent discharged them for concerted activity. Itherefore recommend that the amended complaint bedismissed in its entirety.17On the facts found above I conclude as a matter of lawthat Respondent,as an employer,engaged in commercewithinthe meaningof the Act, has not violated the Act byitsdischargeof David Clark and Robert K. Smith, or byany other conduct alleged in the amended complaint.On the basis of the foregoing findings of fact andconclusions of law,and on the entire record in the case, Ihereby issue the following recommended:which was an isolated instance,there is no credibleproof that Curtispreached violence on the job, indulged in violence himself,or causeddissension among the men by idle talk or other means. The "pool cue"incident involves a conflict of testimony between him and another worker asto whether a broken pool cue was in the office on March 8,but there is noproof at all that Curtis held it in his hand or threatened any employee with itthen or any other time The presence of police on the siteiscrediblyexplained by testimony of Curtis and Clark that equipment had beenmissing from the site, so that police were regularly on patrol on the siteduring the night,and were on the site on March 8 for investigation ofpossible thefts.isCommunity Motor Bus Company,Inc.,180 NLRB 677, 681 (1970)IT I have considered other peripheral facts and circumstances cited byGeneral Counsel,and his arguments thereon, but find them insufficient towarrant findings and conclusions different from those found above DAVIS ELECTRICAL CONTRACTORS, INC.109ORDER isThe amendedcomplaintinCase 16-CA-5500 is dis-missed inits entirety.18 In the event no exceptions are filed as provided by Sec. 102.46 of the102.48 of the Rules and Regulations, be adoptedby theBoard and becomeRules and Regulations of the National Labor Relations Board, the findings,its findings,conclusions,and Order, and all objections thereto shall beconclusions, and recommended Order herein shall, as provided in Sec.deemed waived for all purposes.